,
    AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                           Sheet l
                                                                                                                                      ::;    SAS

                                         UNITED STATES DISTRICT COURT.                                                    ~MAY 1' 9 2021
                                                                                                               'JAMES
                                                             Eastern District of Arkansas                     By:__ _ cca                   , CLERK
               UNITED STATES OF AMERICA                                   ~   JUDGMENT IN A CRIMINAL CASE
                                    V.                                    )   (For Revocation of Probation or Supervised Release)
                                                                          )
                           JULIAN ALLMON                                  )
                                                                          ) Case No. 4:04CR00169-13 BRW
                                                                          ) USM No. 23766-009
                                                                          )
                                                                          ) Jonathan Lane
                                                                                                      Defendant's Attorney
    THE DEFENDANT:
    ~ admitted guilt to violation of condition(s)           ~S~ta~n~d~a~rd~2~a=n~d_3~_ _ _ of the term of supervision.
    •   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
    The defendant is adjudicated guilty of these violations:


    Violation Number             Nature of Violation                                                               Violation Ended
    Standard (2)                  Failure to report to United States Probation Office as ordered.                  03/31/2021

    Standard (3)                    Knowing left the district without permission of the Court or the               05/13/2020

                                    United States Probation Office.



           The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    •   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
    fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
    economic circumstances.

    Last Four Digits of Defendant's Soc. Sec. No.: 9175                                                   05/19/2021

    Defendant's Year of Birth:           1982

    City and State of Defendant's Residence:

                                                                                      BILLY ROY WILSON, U.S. DISTRICT JUDGE
                                                                                                      Name and Title of Judge

                                                                                               6- let, 2o1.I
                                                                                                               Date
,,
     Ao' 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                               Sheet 2- Imprisonment
                                                                                                       Judgment- Page     2      of   2
     DEFENDANT: JULIAN ALLMON
     CASE NUMBER: 4:04CR00169-13 BRW


                                                                     IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
     term of:
     24 months with no supervised release to follow.




          !if'   The court makes the following recommendations to the Bureau of Prisons:

     The Court recommends the defendant participate in residential substance abuse treatment during
     incarceration.



          !if'   The defendant is remanded to the custody of the United States Marshal.

          •      The defendant shall surrender to the United States Marshal for this district:
                 •    at   _________ •                        a.m.      •    p.m.   on
                 •    as notified by the United States Marshal.

          •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                 •    before 2 p.m. on     ____________________ .
                 •    as notified by the United States Marshal.
                 •    as notified by the Probation or Pretrial Services Office.

                                                                             RETURN
     I have executed this judgment as follows:




                 Defendant delivered on                                                    to

     at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                                    UNITED STA TES MARSHAL



                                                                                    By----------------------
                                                                                                 DEPUTY UNITED STATES MARSHAL
